COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON
                                       ORDER ON MOTION
Cause number:            01-17-00538-CR
Style:                   Martin Hernandez v. The State of Texas
Date motion filed*:      December 7, 2017
Type of motion:          Second Motion for Extension of Time to File Brief; Notice of
                         Appearance with attached finding of indigency
Party filing motion:     Appellant’s Newly-Appointed Counsel Dal Ruggles
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                    October 9, 2017
       Number of extensions granted:             1        Current Due Date: December 8, 2017
       Date Requested:                       January 22, 2018 (45 days, 105 days from original)
Ordered that motion is:
        Granted
               If document is to be filed, document due: January 22, 2018.
                      No further extensions of time will be granted absent extraordinary
                       circumstances.
        Denied
        Dismissed (e.g., want of jurisdiction, moot)
        Other: _____________________________________
       Because appellant’s new counsel was appointed on November 9, 2017, appellant’s
       second extension is the first by new counsel and is granted, but counsel is warned that
       no further extensions will be granted absent extraordinary circumstances. See
       TEX. R. APP. P. 10.5(b)(1)(B), 38.6(d). Also, appellant’s notice of appearance is
       construed as a motion for substitution of counsel and is granted. See id. 6.5(d).
       However, withdrawing counsel Alexander L. Calhoun is ordered to mail a copy of
       the notice and this order to the pro se appellant via certified and first-class mail and to
       file a certificate of service with this Court within 10 days of the date of this order. See
       id. 6.5(b), (d). The Clerk of this Court is directed to remove Alexander L. Calhoun as
       counsel and substitute Dal Ruggles as the lead counsel of record.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually         Acting for the Court
Date: December 12, 2017
November 7, 2008 Revision